Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species mailed 4/18/2022 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
 applying a second power-supply voltage to the electronic device to determine whether the electronic device has safety risk, wherein the first power-supply voltage is higher than the second power-supply voltage, and the safety risk is caused by material failure in the device to-be-verified as claimed in combination with all other limitations of claim 1.
Regarding independent claim 12, patentability exists, at least in part, with the claimed features of: 
control the power supply to apply a second power-supply voltage to the electronic device to determine whether the electronic device has safety risk, wherein the first power-supply voltage is higher than the second power-supply voltage, and the safety risk is caused by material failure in the device to-be-verified as claimed in combination with all other limitations of claim 12.
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of: 
control the power supply to apply a second power-supply voltage to the electronic device to determine whether the electronic device has safety risk according to at least one of: temperature distribution information, existence of electric arc, or existence of accumulation of electrolyte between a primary coil and a secondary coil of a transformer of the electronic device, wherein the first power-supply voltage is higher than the second power-supply voltage, and the safety risk is caused by material failure in the device to-be-verified as claimed in combination with other limitations of claim 19.

Prior art:
Wiedong “Safety risk analysis of the vehicle charger” teach the safety risk source of the vehicle charger, including overvoltage strength, overcurrent protection, shell flame retardant, positive and negative contact distance, analyzes the hazards of the fault, analyzes the safety production and use of administrative supervision, manufacturer and consumer.
Wiedong does not teach the limitations above.

Gaylon et al. (US 20030001607) teach An exemplary embodiment is a system and method for a device reliability test circuit. The method includes applying a DC voltage across the device for a period, wherein the DC voltage is less than the rated voltage of said device, and determining a failure point of the device based on applying the DC voltage.
Gaylon et al. does not teach the limitations above.
Berrigan et al. (US 4906639) teach an automatic testing device for testing sequentially, under program control, predetermined number of capacitors to ascertain the breakdown voltage of each.
Berrigan et al. does not teach the limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858